                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
CLEAR EMPLOYER SERVICES,              :
                                      :
                  Plaintiff,          :    Civ. Action No. 18-16914 (FLW)
v.                                    :
                                      :    ORDER
SETH TRANSPORTATION II, INC.          :
                                      :
                  Defendant.          :
____________________________________:

       THIS MATTER having been opened to the Court by Casey G. Watkins, Esq., counsel

for Plaintiff CLEAR Employer Services (“Plaintiff” or “CLEAR”), on a motion for default

judgment pursuant to Federal Rule of Civil Procedure 55(b)(2); it appearing that Defendant Seth

Transportation II, Inc. (“Defendant” or “Seth Transportation”), through its counsel, William H.

Tobolsky, Esq., opposes the motion and cross-moves to vacate the Clerk’s entry of default

pursuant to Federal Rule of Civil Procedure 55(c); it appearing that, Defendant also requests

permission to file an answer to Plaintiff’s Complaint; it appearing that the Court, having

reviewed the parties’ submissions in connection with the motions, pursuant to Fed. R. Civ. P. 78,

makes the following findings:

       (1)         Federal Rule of Civil Procedure 55 governs the entry of default judgment.

                   Under subsection (c) of that rule, a district court “may set aside an entry of

                   default for good cause.” Fed. R. Civ. P. 55(c). In determining whether good

                   cause exists, a district court must weigh three factors: “(1) whether the

                   plaintiff will be prejudiced; (2) whether the defendant has a meritorious

                   defense; and (3) whether the default was the result of the defendant’s culpable

                   conduct.” Malik v. Hannah, No. 05-3901, 2007 U.S. Dist. LEXIS 72599, at




                                                1
                   *1 (D.N.J. Sept. 27, 2007) (citing Chamberlain v. Giampapa, 210 F.3d 154,

                   164 (3d Cir. 2000)). Ultimately, however, the decision to vacate default falls

                   within the sound discretion of the district court. Chamberlain, 210 F.3d at

                   164; Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984) (stating that

                   “the entry of a default judgment is left primarily to the discretion of the

                   district court.”).

       (2)         On June 11, 2015, Seth Transportation entered into a “Client Services

                   Agreement” (the “Agreement”) with Fusion Employer Services, LLC

                   (“Fusion”). Complaint (“Compl.”), ¶ 12. On January 1, 2016, Fusion assigned

                   its rights under the Agreement to CLEAR, which provides “comprehensive

                   human resource services” for businesses. Id. at ¶¶ 9, 13. Pursuant to the

                   Agreement, CLEAR administered Seth Transportation’s payroll 1 and secured

                   workers’ compensation coverage on Seth Transportation’s behalf, while

                   managing “workers compensation claims, claims filings,” and other related

                   procedures. Id. at ¶¶ 17-29.

       (3)         Seth Transportation, on the other hand, agreed to provide CLEAR with

                   employee “attendance records” and funds owed for a given pay period, so that

                   CLEAR could perform the agreed upon payroll services. Id. at ¶¶ 19-22. In

                   addition, Seth Transportation was required to reimburse CLEAR for the fees

                   and costs which arose from “securing and maintaining workers’



1
        More specifically, CLEAR’s payroll obligations to Seth Transportation include: “prepare
and distribute payroll checks . . . , make the appropriate payroll deductions, file the appropriate
reports and make payment to proper government authorities for all applicable federal, state, and
local payroll taxes, Social Security tax, and federal and state unemployment insurance taxes[.]”
Compl., ¶ 17.

                                                  2
      compensation coverage” on behalf of Seth Transportation. Id. at ¶ 27. In the

      event that Seth Transportation did not comply with its contractual obligations,

      it incurred late payment fees and interest charges, in an amount set forth in

      the Agreement. Id. at ¶¶ 22-24, 28-29.

(4)   Between 2016 and 2018, Seth Transportation committed purported breaches

      of the Agreement. More specifically, Seth Transportation did not remit

      required payments to CLEAR for payroll services, nor did it cure submitted

      payments which either “bounced” or were “returned” due to a lack of

      sufficient funds in Defendant’s bank account. Id. at ¶¶ 36-37. In addition,

      Seth Transportation failed to fully compensate CLEAR for procuring

      workers’ compensation coverage on its behalf, resulting in a “substantial

      deficiency” in unpaid coverage. Id. at ¶ 38. As a result, CLEAR alleges that

      Seth Transportation is liable for $545,132.00 in damages, an amount which

      includes late fees and interest charged.

(5)   On December 6, 2018, CLEAR filed the instant two-count Complaint,

      asserting claims for breach of contract and unjust enrichment against Seth

      Transportation. After Seth Transportation’s deadline to file an answer

      expired, on February 12, 2019, the Clerk of Court granted CLEAR’s request

      for default against Seth Transportation, for having failed to plead or otherwise

      defend in this action. CLEAR then filed the instant motion for default

      judgment, which Seth Transportation opposes and cross-moves to vacate the

      Clerk’s entry of default.

(6)   In evaluating a motion to vacate an entry of default, “[t]he threshold question




                                    3
                   . . . is whether [the defendant] has established a meritorious defense. United

                   States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)).

                   Here, Seth Transportation does not provide a meritorious defense with respect

                   to its liability, but rather challenges the amount that is allegedly due to

                   CLEAR under the Agreement. Defendant’s Opposition, at 2. In that regard,

                   Seth Transportation submits a Declaration from Mallary Bennett, the vice

                   president of the corporation, wherein she states that Seth Transportation only

                   “owe[s] CLEAR” the amount of $67,429.64, not $545,132.00, as Plaintiff

                   contends. 2 Declaration of Mallary Bennett, ¶ 18. Significantly, however, no

                   other litigable defenses are raised in the Declaration, aside from contesting

                   the amount of damages. Indeed, Seth Transportation does not dispute that it

                   committed a contractual breach of the Agreement by failing to fully

                   compensate CLEAR for services performed. Therefore, Seth Transportation’s

                   limited defense weighs in favor of vacating the Clerk’s entry of default with

                   respect to damages, only. See, e.g., DirecTV, LLC v. Alvarez, No. 15-06827,

                   2017 U.S. Dist. LEXIS 159133, at *4-5 (D.N.J. Sept. 27, 2017) (finding that

                   the plaintiff raised a “meritorious defense as to damages,” by disputing the

                   amount owed).

       (7)         Second, no prejudice will result from vacating the Clerk’s entry of default

                   against Seth Transportation as to damages. “Prejudice to the plaintiff exists

                   where a defendant is judgment-proof or where there has been a loss of



2
       Contrary to Plaintiff’s contentions, the accountings attached to Seth Transportation’s
Declaration, setting forth the “status of [its] accounts with Plaintiff,” are sufficient to raise a
meritorious defense as to damages.

                                                4
      available evidence, increased potential for fraud or collusion, or substantial

      reliance upon the judgment.” Nationwide Mut. Ins. Co. v. Starlight Ballroom

      Dance Club, Inc., 175 Fed. Appx. 519, 524 (3d Cir. 2006); Alliots v. Meat

      House Franchising, LLC, No. 14-1207, 2014 U.S. Dist. LEXIS 95733, at *3

      (D.N.J. July 14, 2014) (quotations and citation omitted). Here, Plaintiff

      provides no support that vacating the Clerk’s entry of default will hinder its

      ability to prosecute this action. Rather, CLEAR contends that prejudice will

      result from having “expended unnecessary legal fees in seeking the default

      judgment” if it is set aside, and that it has been unable to utilize the funds

      which Seth Transportation owes “for future opportunities.” However, in

      addition to the fact that these are not the types of prejudice contemplated by

      Rule 55(c), Plaintiff can seek fees through a fee application. Indeed, even

      CLEAR agrees that a breaching party must pay the non-breaching party’s

      “costs and reasonable attorney’s fees” under the Agreement, in the event that

      a lawsuit is required to enforce its provisions. In addition, Plaintiff’s vague

      reference to “future opportunities” lacks the requisite degree of specificity to

      show prejudice, and, thus, this factor weighs in favor of vacating the Clerk’s

      entry of default as to damages.

(8)   Third, the Clerk’s entry of default did not result from culpable conduct. The

      standard for “culpable conduct” in the Third Circuit requires evidence of

      “willfulness” or “bad faith” on the part of the non-responding defendant.

      Hritz v. Woma Corp., 732 F.2d at 1182. Here, Seth Transportation concedes

      that it was aware of the instant lawsuit, having been properly served with a




                                   5
                   copy of Plaintiff’s Complaint on December 10, 2018. Nonetheless, as an

                   explanation for its delay in responding to this action, Seth Transportation

                   contends that Jeremy Iandolo, Esq., its general corporate counsel, engaged in

                   several efforts to amicably resolve this dispute. However, these attempts were

                   unsuccessful, requiring Seth Transportation to secure local counsel, further

                   contributing to its untimely response to Plaintiff’s Complaint. While Seth

                   Transportation could have exercised more diligence, courts within this circuit

                   have found that, “where a party’s lack of action appears to be based in active

                   attempts to settle,” a finding of willfulness or bad faith is inappropriate. See,

                   e.g., Alvarez, 2017 U.S. Dist. LEXIS 159133, at *7; 1199 SEIU United

                   Healthcare Workers East v. Amboy Care Ctr., Inc., No. 15-309, 2015 U.S.

                   Dist. LEXIS 75619, at *6 (D.N.J. June 11, 2015) (“[T]he alleged belief that

                   the case might be settled . . . militates against a finding of culpable

                   conduct.”). This factor, too, weighs in favor of vacating the entry of default as

                   to damages.

       (9)         Having weighed Rule 55(c)’s factors, on balance, the Court finds that the

                   entry of default should be vacated for good cause as to the issue of damages,

                   only. 3 However, the entry of default as to Seth Transportation’s liability shall

                   remain, as it has not raised a litigable defense in this context. While the

                   appropriate amount of damages will ultimately require resolution, the Court

                   need not presently hold an evidentiary hearing in order to ascertain that


3
        Seth Transportation’s request for leave to file a sur-reply, in order to further address the
factors of prejudice and meritorious defense, is denied. No additional briefing on these issues are
required, in light of the Court’s holding vacating the entry of default, as to the amount of
damages owed.

                                                 6
                     figure, as Plaintiff requests. Rather, the parties shall first engage in discovery

                     limited to damages. 4

       Accordingly,

                 IT IS on this 23rd day of August, 2019,

                 ORDERED that Plaintiff’s motion for default judgement is DENIED; it is

       further

                 ORDERED that Defendant’s motion to vacate the entry of default is GRANTED

       as to the amount of damages owed, only; it is further

                 ORDERED that the parties shall engage in discovery limited to damages; and it

       is further

                 ORDERED that Defendant shall file an Answer regarding damages, within ten

       (10) days from the date of this Order.



                                                                       /s/ Freda L. Wolfson
                                                                       Freda L. Wolfson
                                                                       U.S. Chief District Judge




4
        Without ruling on the issue, the Court notes that Plaintiff’s alternative claim for unjust
enrichment cannot stand, in light of the fact that Seth Transportation does not dispute that it has
breached the Agreement. Simonson v. Hertz Corp., No. 10-1585, 2011 U.S. Dist. LEXIS 32755,
at *22 (D.N.J. Mar. 28, 2011) (“[A] plaintiff may not recover on both a breach of contract claim
and an unjust enrichment claim . . . . ”); Trico Equip., Inc. v. Manor, No. 08-5561, 2011 U.S.
Dist. LEXIS 17936, at *22 (D.N.J. Feb. 22, 2011) (“[A] party may not recover for both unjust
enrichment and breach of contract.”) (citing Van Orman v. Am. Ins. Co., 680 F.2d 301, 311 (3d
Cir. 1982)). Thus, while Plaintiff’s unjust enrichment claim should be dismissed, the instant
motion is not the appropriate vehicle to effectuate that result.

                                                   7
